Citation Nr: 1708474	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  05-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 11, 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to June 1984.  Thereafter, he was a Member of the Army National Guard.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In July 2011 the Board took jurisdiction over the issue of TDIU and remanded the claim to the RO for additional development.  

The Board notes that in a July 2005 statement, the Veteran claimed that he was unable to work due to his medical conditions, thus he raised the issue of entitlement to TDIU.  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In July 2016 the Board remanded the above claim along with the Veteran's claim for a higher rating for posttraumatic stress disorder (PTSD) previously claimed as depression.  In an August 2016 rating decision the RO assigned a 100 percent disability rating, effective January 11, 2013, the original date of the Veteran's claim, which is a full grant of the benefit sought on appeal with regard to this issue.  The Veteran was advised that such decision was a full grant of the benefit sought on appeal with respect to such issue and he did not enter a timely notice of disagreement or otherwise indicate that he wished to pursue that matter on appeal. 

In regard to the characterization of the issue of entitlement to a TDIU, in this case, the Veteran has been awarded a 100 percent disability rating for his PTSD, effective January 11, 2013.  The Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010). 
However, in the instant case, the record does not show, nor has the Veteran asserted, that he is precluded from employment based solely on his service-connected residuals of a boxer's fracture and an axillary lymphectomy, his other service-connected disabilities.  Rather, the Veteran has asserted that his service-connected PTSD in addition to his other service connected conditions and nonservice connected conditions are the cause of his inability to obtain and maintain substantially gainful employment.  As such, on these the facts, the claim for a TDIU from January 11, 2013, the effective date of the award of the 100 percent rating for PTSD, is rendered moot in this case.  Consequently, the issue is characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals, with the exception of VA treatment records dated through May 2015 and an August 2013 VA examination, the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the period prior to January 11, 2013, the Veteran has not met the schedular threshold for a TDIU and is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU, prior to January 11, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the Veteran's TDIU claim, an August 2013 letter, sent prior to the October 2013 rating decision, detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence and information.  The August 2013 letter also informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, VA and private treatment records as well as social security administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With respect to his TDIU claim, the Veteran was afforded VA examinations in August 2002, August 2006, December 2009, and February 2011 in order to determine the nature and severity of his service connected disabilities as well as their impact on his employability.  Neither the Veteran nor his representative has alleged that the examinations are inadequate.  Moreover, the Board finds that the examinations are adequate in order to evaluate the impact of the Veteran's service-connected disabilities on his employability, as they include interviews with the Veteran, reviews of the relevant history, and full examinations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

Furthermore, the Board finds that an examination addressing all the functional impact of all of his service-connected disabilities, which includes PTSD with anxiety and polysubstance misuse, residuals of a boxer's fracture of the 5th metacarpal of his right hand, and residuals of axillary lymphectomy, is not warranted.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  

In the instant case, such an examination is not necessary as the remainder of the evidence of record, to specifically include the individual VA examinations, adequately address the functional impact of such disabilities.  The Board finds that the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's TDIU claim and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with its July 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board in July 2016 directed the AOJ to issue a statement of the case in regards to the Veteran's claim for a rating in excess of 70 percent disabling for service connected PTSD previously claimed as depression prior to September 11, 2013 and to reevaluate the Veteran's claims.  Thereafter, the RO issued a rating decision in August 2016 which increased the Veteran's rating from 70 percent disabling to 100 percent disabling granting in full the benefits sought.  The RO then issued a supplemental statement of the case in regards to the Veteran's claim for a TDIU in August 2016.  Accordingly, the Board finds that there has been substantial compliance with the July 2016 Board remand directives and, therefore, no further action is necessary.  See Stegall, supra; D'Aries, supra.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  TDIU 

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a). 

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, social security administration records and VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for a TDIU prior to January 11, 2013.

In this case, from April 23, 2002 to January 11, 2013, the Veteran was service connected for residuals of a boxer's fracture of the 5th metacarpal of the right hand and residuals of axillary lymphectomy both rated at 10 percent disabling effective April 23, 2002.  Under VA regulations, his 20 percent rating did not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a). 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).  The Court has held that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to Director of Compensation Service, for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a TDIU.  Van Hoose, supra.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment. 

The record reflects that, post-service, the Veteran worked in a variety of occupations.  Immediately following service, he worked in a bar, then as a truck driver for approximately 5 years before he was involved in a car accident.  

VA treatment records reflect that the Veteran had not worked since 2000 when he was involved in a motor vehicle accident.  He reported that he wanted to work but that his pain was too great. 

During the August 2002 VA examination for lymphatic disorders, the examiner noted that the Veteran was unemployed and had worked mostly as a truck driver.  However, the examiner offered no opinion as to how the Veteran's conditions would impact his ability to work. 

During the July 2006 VA examination of the Veteran's hands and musculoskeletal system, the Veteran reported that he suffered from a boxer's fracture and that he suffered from pain in his knuckles which was relieved by medication, oxycodone, morphine, and Gabapentin.  The examiner found that the functional impact of the residuals of the Veteran's fracture were difficulty grabbing or exerting force with his right hand.  The Veteran also reported that he had difficulty tying shoelaces, fastening buttons and picking up and tearing paper with his right hand.  The examiner found that the Veteran had functional limitation following repetitive use of his right hand due to pain but no additional limitation following repetitive use due to fatigues, weakness, lack of endurance, or incoordination.  However, the examiner offered no opinion as to how the Veteran's condition would impact his ability to work.  

During a December 2009 VA examination of the hand, thumb and fingers, the examiner noted that the Veteran previously worked as a truck driver, but that he had not worked in 5 to 10 years.  The Veteran reported that the reason for his unemployment was his wrist/hand pain and subsequent depression.  The examiner noted that the Veteran's hand pain would impact his activities of daily living and that due to his right hand pain and that he could only perform sedentary labor and none that would require right hand dexterity. 

A February 2011 addendum was provided, and the 2011 VA examiner noted again that the Veteran had previously worked as a truck driver but that he was no longer employed and that he had not worked in about 5 to 10 years.  The Veteran reported that he received SSDI because of the loss of his right wrist function.  The examiner found that the Veteran's right hand and wrist pain would make him disabled from most jobs resulting in decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, and decreased strength and pain.  However, the examiner noted that the Veteran's service connected injuries did not in any way disable him from work.  The non-service connected injuries to his right hand/wrist significantly limited his ability to work, due especially to the fusion of the right wrist.  The examiner found that "he in fact was determined to be totally and permanently disabled after the right wrist procedures."  The examiner noted that the Veteran's fracture of his left humerus, which is also not service connected, additionally made him totally and permanently unemployable.  

Based upon the above, the Board finds that the Veteran's service-connected residuals of a boxer's fracture and residuals of axillary lymphectomy, did not preclude him from securing and following substantial gainful employment, prior to January 11, 2013.  While the Veteran reported pain and difficulty grasping and lifting which impacted his ability to function as a truck driver, the VA examiners have consistently held that his service-connected conditions did not render him unemployable and that he could function in a sedentary job.  Furthermore, the February 2011 examiner found that while the Veteran was totally and permanently unemployable, it was due to his non-service connected conditions and not his service connected conditions.  There is no evidence which suggests that, even when considering his limitations and exacerbations due to his service-connected conditions, that such rendered him unable to secure or follow a substantially gainful occupation, prior to January 11, 2013.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unemployable due to his service-connected disabilities, prior to January 11, 2013.  The Board notes that the Veteran's 20 percent rating for residuals of a boxers fracture and axillary lymphectomy, took into account the limitations and difficulties he had while working.  In sum, the evidence does not show that the Veteran was incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities. 

Furthermore, to the extent that the Veteran and his representative have alleged that such service-connected disabilities render the Veteran unemployable, the Board finds that such allegations are not supported by the contemporaneous evidence of record, to include the treatment records and VA examinations.  Therefore, such allegations are accorded little probative weight.  Hence, the lay assertions are outweighed by the more probative medical evidence.  Moreover, the competent medical evidence offering detailed specific specialized determinations regarding the Veteran's functional impairment are the most probative evidence, and, in fact, contemplate the Veteran's assertions regarding his symptomatology and their perceived impact on his employability.  Nevertheless, the Veteran has not alleged that his residuals of a fracture to the right hand and residuals of axillary lymphectomy, alone, rendered him unemployable prior to January 11, 2013.

Thus, as the Board finds the Veteran to be employable, there is no basis for referring the Veteran's TDIU for consideration by the Director of Compensation Service, and the TDIU is denied for the period prior to January 11, 2013. 

For the foregoing reasons, the Board finds for the period prior to January 11, 2013, that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

A TDIU prior to January 11, 2013, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


